I dissent from the principles laid down in the opinion of Judge O'BRIEN.
Under the statute as it now reads, I think the court has jurisdiction to enjoin the performance of an act by a public officer of the kind mentioned therein, if it be of such a character as to necessarily result in a plain, bald, useless waste of the property or funds of the public. The act must be such that there can be no fair question, in the judgment of reasonable men, as to its character. It must be plainly and beyond all fair controversy wasteful; a mere squandering of public funds.
In such case I do not think it necessary to allege or prove that a corrupt or fraudulent intent accompanies the act.
Jurisdiction in the courts to enjoin such conduct on the part of public officers, who are merely trustees for the public, would be, in my judgment, exceedingly healthful, and I think no strained construction of the statute is necessary to hold that such jurisdiction has been granted by it.
Perhaps the case made out by this plaintiff does not quite come up to the standard required, but as the opinion of the court is founded upon the idea that the statute requires a corrupt or fraudulent intent to accompany the act, I desire to express my dissent from that construction.
The construction I contend for would not result in the mere substitution of the judgment of the court for that of the body to which the law confided the administration of such matters. If it were possible for fair-minded men to differ in regard to the character or policy of the proposed act, then the judgment of the officers should prevail. If, on the contrary, the proposed act were of the character I have already described, then *Page 290 
the court should have power to enjoin it, and I believe the statute confers such power. The right, at some future time, to elect other officers in place of the reckless ones who have already wasted the moneys of the public, affords no redress for the wrong already done, and experience has shown that it has the very slightest deterrent effect.
All concur with O'BRIEN, J., except PECKHAM, J., dissenting.
Judgment reversed.